EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rishi Gupta on November 9th, 2021.

The application has been amended as follows: 
Claims:

1. (Currently Amended) A method comprising: 
capturing, by one or more microphone arrays of a vehicle, sound signals in an environment; 
extracting, using one or more processors, frequency spectrum features from the sound signals; 

converting, using the one or more processors, the one or more siren signal classifications into one or more siren signal event detections; 
computing time delay of arrival estimates for the one or more siren signal event detections; 
estimating, using the one or more processors, one or more bearing angles to one or more sources of the one or more siren signal event detections using the time delay of arrival estimates and a known geometry of the one or more microphone arrays; and 
tracking, using a Bayesian filter, the one or more bearing angles, 
wherein predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications, further comprises continuously predicting labels indicating the presence or absence of the one or more siren signals and their respective start and end times.

13. (Currently Amended) The method of claim [[11]] 12, further comprising: determining whether the emergency vehicle is active or inactive, and if active, operating the autonomous vehicle in accordance with a first set of rules associated with active emergency vehicles, or if inactive, operating the autonomous vehicle in accordance with a second set of rules associated with an inactive emergency vehicles.

19. (Currently Amended) A system comprising: 
one or more microphone arrays; 
one or more processors; 

capturing, by the one or more microphone arrays, sound signals in an environment; 
extracting frequency spectrum features from the sound signals; 
predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications; 
converting the one or more siren signal classifications into one or more siren signal event detections; 
computing time delay of arrival estimates for the one or more siren signal event detections; 
estimating, using the one or more processors, one or more bearing angles to one or more sources of the one or more siren signal event detections using the time delay of arrival estimates and a known geometry of the one or more microphone arrays; and 
tracking, using a Bayesian filter, the one or more bearing angles; 
wherein predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications, further comprises continuously predicting labels indicating the presence or absence of the one or more siren signals and their respective start and end times.

21. (Currently Amended) A method comprising: 

extracting, using one or more processors, frequency spectrum features from the sound signals; 
predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications; 
converting, using the one or more processors, the one or more siren signal classifications into one or more siren signal event detections; 
computing time delay of arrival estimates for the one or more siren signal event detections; 
estimating, using the one or more processors, one or more bearing angles to one or more sources of the one or more siren signal event detections using the time delay of arrival estimates and a known geometry of the one or more microphone arrays; and 
tracking, using a Bayesian filter, the one or more bearing angles; wherein a plurality of the one or more bearing angles are used to triangulate the location of the sound source.

38. (Currently Amended) A system comprising: 
one or more microphone arrays; 
one or more processors; 
memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

extracting frequency spectrum features from the sound signals;
predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications; 
converting the one or more siren signal classifications into one or more siren signal event detections; 
computing time delay of arrival estimates for the one or more siren signal event detections; 
estimating, using the one or more processors, one or more bearing angles to one or more sources of the one or more siren signal event detections using the time delay of arrival estimates and a known geometry of the one or more microphone arrays; and 
tracking, using a Bayesian filter, the one or more bearing angles; 
wherein a plurality of the one or more bearing angles are used to triangulate the location of the sound source.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as ***, expressly teaches or reasonably suggests, “extracting frequency spectrum features from the sound signals; 
predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications; 

computing time delay of arrival estimates for the one or more siren signal event detections; 
…
tracking, using a Bayesian filter, the one or more bearing angles; 
wherein predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications, further comprises continuously predicting labels indicating the presence or absence of the one or more siren signals and their respective start and end times“, in combination with the other claim elements, in a manner as claimed.
Independent claim 19 is allowed for analogous reasons as claim 1.
	Dependent claims 2-6, 8-18, and 20 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 21, none of the closest prior art, such as ***, expressly teaches or reasonably suggests, “extracting, using one or more processors, frequency spectrum features from the sound signals; 
predicting, using an acoustic scene classifier and the frequency spectrum features, one or more siren signal classifications; 
…
estimating, using the one or more processors, one or more bearing angles to one or more sources of the one or more siren signal event detections using the time delay of arrival estimates and a known geometry of the one or more microphone arrays; and 

Independent claim 38 is allowed for analogous reasons as claim 21.
	Dependent claims 22-37, 39, and 40 are allowed because they contain all the limitations of their independent claim as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654